 

EXHIBIT 10.6

 

FORM OF AMENDMENT TO

CITIZENS & NORTHERN CORPORATION’S

1995 STOCK INCENTIVE PLAN

AND

ANNUAL INCENTIVE PLAN

  

On September 19, 2013, the Board of Directors of Citizens & Northern Corporation
(the “Corporation”) amended the Corporation’s 1995 Stock Incentive Plan and
Annual Incentive Plan to add the following provision:

 

Recoupment.  Amounts allocated or paid pursuant to this Plan shall be subject to
recovery by the Corporation under any claw back, recovery, recoupment or similar
policy hereafter adopted by the Corporation, whether in connection with Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended
from time to time, or otherwise, whether or not required by law.

 

 

 

